DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 09/15/2021.
Status of the Claims:
Claim(s) 1, 4-7, 10-14, 16, 18 and 20 has/have been amended.
Claim(s) 3 and 9 has/have been canceled.
Claim(s) 1-2, 4-8 and 10-20 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive in view of the amendments incorporating objected dependent claims in the independent claim including all of the limitations of any intervening claims.

	Allowable Subject Matter
Claim(s) 1-2, 4-8 and 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a 
obtaining attitude information of the imaging device during the period of time; deriving positional state of an individual group of pixels in the plurality of groups of pixels based on the attitude information of the imaging device; and 
processing the image frame using the positional state;
wherein: 
the imaging device is operably coupled to a movable object and mounted on a stabilization system which is supported by the movable object; 
the stabilization system permits the imaging device to rotate along one or more axes relative to the movable object; and 
the movable object is operably coupled to a first inertia measurement unit (IMU) configured to measure attitude information of the movable object.

Regarding claim(s) 2, 4-8 and 10-19, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 20, claim(s) is/are drawn to the apparatus corresponding to the method of using same as claimed in claim(s) 1 and is/are allowed for the same reasons used above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698       

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698